                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    DELILAH COLEMAN,                                    Case No. 2:20-CV-1511 JCM (EJY)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is defendants Las Vegas Metropolitan Police Department
               14
                      (“LVMPD”) and Officer Ammon Peacock’s motion for partial dismissal. (ECF No. 15).1
               15
                      Plaintiffs Delilah Coleman and A.C., through her guardian at litem Delilah Coleman,
               16
                      responded in opposition (ECF No. 25) to which defendants replied (ECF No. 27).
               17
                      I.     BACKGROUND
               18
                             On July 14, 2018, Delilah Coleman and her minor child A.C. were waiting to turn left
               19
                      at the intersection of Sierra Vista Drive and Swenson Street. (Compl., ECF No. 1-2 ¶ 11).
               20
                      LVMPD officers were in hot pursuit of a stolen Mercedes at the time. (Id. ¶ 12). The
               21
                      alleged suspect, who did not use violence or a weapon to steal the car, sped through the
               22
                      intersection with an LVMPD police car in tow.          (Id. ¶ 15).   After the police car and
               23
                      perpetrator sped through the intersection, the permissive left turn light turned green and
               24
                      plaintiffs approached the intersection. (Id. ¶ 16). Suddenly, Officer Peacock, who joined the
               25
                      pursuit of the Mercedes, struck the left side of plaintiffs’ car at such a “high and excessive
               26
               27
               28            1
                              ECF No. 19 is a corrected image of the motion to dismiss at ECF No. 15. The court
                      cites ECF No. 19 in this order.
James C. Mahan
U.S. District Judge
                1     speed” that his airbags deployed. (Id. ¶ 17). Officer Peacock did not use his emergency
                2     lights and sirens. (Id. ¶ 25). Plaintiffs suffered “serious and debilitating injuries” and now
                3     need lifetime care. (ECF No. 25 at 2).
                4            Plaintiffs allege negligence; negligent hiring, training, and supervision; violations of
                5     substantive due process; and violations of the Nevada Constitution.           (ECF No. 1-2).
                6     Defendants now move to dismiss everything but plaintiffs’ negligence claim, arguing that
                7     plaintiffs are trying to “mold a straight-forward personal injury lawsuit into a frivolous civil
                8     rights action.” (ECF No. 19 at 2).
                9     II.    LEGAL STANDARD
              10             Federal Rule of Civil Procedure 8 requires every complaint to contain a “short and
              11      plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8.
              12      Although Rule 8 does not require detailed factual allegations, it does require more than
              13      “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
              14      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In other words, a complaint
              15      must have plausible factual allegations that cover “all the material elements necessary to
              16      sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
              17      562 (2007) (citation omitted) (emphasis in original); see also Mendiondo v. Centinela Hosp.
              18      Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
              19             The Supreme Court in Iqbal clarified the two-step approach to evaluate a complaint’s
              20      legal sufficiency on a Rule 12(b)(6) motion to dismiss. First, the court must accept as true all
              21      well-pleaded factual allegations and draw all reasonable inferences in the plaintiff’s favor.
              22      Iqbal, 556 U.S. at 678–79. Legal conclusions are not entitled to this assumption of truth. Id.
              23      Second, the court must consider whether the well-pleaded factual allegations state a plausible
              24      claim for relief. Id. at 679. A claim is facially plausible when the court can draw a
              25      reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678.
              26      When the allegations have not crossed the line from conceivable to plausible, the complaint
              27      must be dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216
              28      (9th Cir. 2011).

James C. Mahan
U.S. District Judge                                                -2-
                1            If the court grants a Rule 12(b)(6) motion to dismiss, it should grant leave to amend
                2     unless the deficiencies cannot be cured by amendment. DeSoto v. Yellow Freight Sys., Inc.,
                3     957 F.2d 655, 658 (9th Cir. 1992). Under Rule 15(a), the court should “freely” give leave to
                4     amend “when justice so requires,” and absent “undue delay, bad faith or dilatory motive on
                5     the part of the movant, repeated failure to cure deficiencies by amendments . . . undue
                6     prejudice to the opposing party . . . futility of the amendment, etc.” Foman v. Davis, 371
                7     U.S. 178, 182 (1962). The court should grant leave to amend “even if no request to amend
                8     the pleading was made.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
                9     (internal quotation marks omitted).
              10      III.   DISCUSSION
              11             The court will first address plaintiffs’ claims under 42 U.S.C. §1983 and then their
              12      state law claims. Section 1983 allows plaintiffs to sue for a “(1) a violation of rights
              13      protected by the Constitution or created by federal statute, (2) proximately caused, (3) by
              14      conduct of a ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947 F.2d
              15      1418, 1420 (9th Cir. 1991). The statute is “not itself a source of substantive rights” but “a
              16      method for vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S.
              17      386, 393–94 (1989) (internal quotation marks omitted).
              18             A. Substantive Due Process Claim against Officer Peacock
              19             The core of substantive due process is protection against arbitrary violations of
              20      fundamental rights that shock the conscience. See Cty. of Sacramento v. Lewis, 523 U.S.
              21      833, 834 (1998); Collins v. City of Harker Heights, Tex., 503 U.S. 115, 128 (1992). That is
              22      why substantive due process “is simply not implicated by a negligent act of an official
              23      causing unintended loss of or injury to life, liberty, or property.” Daniels v. Williams, 474
              24      U.S. 327, 328 (1986) (emphasis in original); see also Francis v. California, 303 F. App’x
              25      427, 429 (9th Cir. 2008).     And in the context of a high-speed police chase—“where
              26      unforeseen circumstances demand an instant judgment on the part of an officer who feels the
              27      pulls of competing obligations”—only “a purpose to cause harm unrelated to the legitimate
              28      object of arrest” shocks the conscience. Lewis, 523 U.S. at 834 (emphasis added). “Such

James C. Mahan
U.S. District Judge                                               -3-
                1     chases with no intent to harm suspects physically or to worsen their legal plight do not give
                2     rise to substantive due process liability.” Id.
                3             Defendants move to dismiss on two grounds. First, they argue that the complaint
                4     does not state what fundamental right Officer Peacock or LVMPD violated. (ECF No. 27 at
                5     6 (“The [complaint] is devoid of any reference to the fundamental right to bodily security.”
                6     (internal quotation marks omitted))).      And even if it did so state, “the right to bodily
                7     integrity” has never “been associated with personal injuries from a car accident.” (ECF No.
                8     19 at 13). Second, “the complaint fails to state that Officer Peacock acted with anything
                9     more than negligence when he collided with Plaintiffs’ vehicle.” (Id. at 14).
              10             Plaintiffs indeed allege that Officer Peacock was “deliberately indifferent” to their
              11      safety and this “deliberate indifference and disregard of the substantial and/or justifiable risk
              12      to the safety and well-being of the general public, including [p]laintiffs, was so egregious
              13      that it shocks the conscience.” (ECF No. 1-2 ¶ 65). In opposing dismissal, plaintiffs say
              14      their allegations in totality allow the court to plausibly infer that Officer Peacock acted with
              15      an intent to harm:
              16             Officer Peacock did not need to pursue the suspect as other officers were
                             already in pursuit and closer to the suspect. Officer Peacock did not need to
              17             drive at the rate of speed he did when entering the intersection on a red traffic
                             signal while pursuing the suspect. Officer Peacock further failed to use all
              18             available emergency signals when conducing the pursuit. He did all of this on
                             a busy afternoon when he knew traffic would be heavy. From this conduct,
              19             one can reasonably infer that Officer Peacock consciously disregarded traffic
                             laws and disregarded operating his vehicle in a manner that would ensure the
              20             safety of all other persons pursuant to Nevada law, thus jeopardizing the safety
                             of citizens, including Plaintiffs. His conscious and reckless disregard reveals
              21             his malicious intent to harm pursuant to Lewis.
              22
                      (ECF No. 25 at 20). The court is not convinced. Officer Peacock’s alleged conduct likely
              23
                      was negligent “at the least” as plaintiffs contend. (Id. at 12). But it falls short of a plausible
              24
                      inference that he had “a purpose to cause harm unrelated to the legitimate object of arrest” in
              25
                      violation of plaintiffs’ fundamental right to bodily integrity. Lewis, 523 U.S. at 834. Officer
              26
                      Peacock may have acted unwisely or even brazenly but not egregiously in the constitutional
              27
                      sense. See Collins, 503 U.S. at 129. It is “at least fairly debatable” that Officer Peacock
              28

James C. Mahan
U.S. District Judge                                                     -4-
                1     rationally furthered a legitimate interest in apprehending a fleeing suspect with his conduct.
                2     Shanks v. Dressel, 540 F.3d 1082, 1089 (9th Cir. 2008).
                3            This is a high barrier but it is a high barrier for good reason. The Supreme Court “has
                4     always been reluctant to expand the concept of substantive due process because guideposts
                5     for responsible decisionmaking in this uncharted area are scarce and open ended.” Collins,
                6     503 U.S. at 125. Or as defendants put it: “The fundamental right to bodily integrity has not
                7     been extended by statute or caselaw . . . to encompass a guarantee by the government that
                8     each individual driver or occupant . . . is entitled to travel the roadways without encountering
                9     harm to his or her body.” (ECF No. 27 at 10).
              10             Furthermore, the court will not grant leave to amend. Plaintiffs have alleged all the
              11      facts that they plausibly can. No set of facts will allow an inference that Officer Peacock
              12      intended to harm the public or plaintiffs. (Id. at 8 (“There is no allegation, as such would be
              13      false, that Officer Peacock aimed at oncoming traffic or purposely chose high-traffic areas to
              14      pursue the criminal.”)). The court cannot allow plaintiffs to “inappropriately mold a straight-
              15      forward personal injury lawsuit” into a “civil rights action.” (ECF No. 19 at 2). Plaintiffs’
              16      substantive due process claim against Officer Peacock is DISMISSED with prejudice.
              17             B. Substantive Due Process Claim against LVMPD
              18             A local government entity cannot be vicariously liable under § 1983 for “an injury
              19      inflicted solely by its employees or agents.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
              20      694 (1978). Rather, a plaintiff must plausibly allege that the “execution of a government’s
              21      policy or custom” reflected a deliberate indifference to his constitutional rights and was the
              22      “moving force” behind his injury. Id.; see also City of Canton v. Harris, 489 U.S. 378, 392
              23      (1989). And if the constitutional violation is based on an informal practice, it must be of
              24      “sufficient duration, frequency and consistency that the conduct has become a traditional
              25      method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).
              26             Thus, municipal liability under Monell and its progeny can arise in three ways: (1)
              27      commission—when a local official executes an express custom, policy, or practice that
              28      causes the injury; (2) omission—when a municipality’s oversight amounts to a deliberate

James C. Mahan
U.S. District Judge                                                -5-
                1     indifference to a constitutional right; or (3) ratification—when a final policymaker authorizes
                2     or approves of a subordinate’s unconstitutional conduct. Clouthier v. Cnty. of Contra Costa,
                3     591 F.3d 1232, 1249–50 (9th Cir. 2010), overruled on other grounds by Castro v. Cty. of Los
                4     Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016).
                5              Because plaintiffs’ substantive due process claim is dismissed with prejudice, their
                6     Monell claim predicted on such a constitutional violation must be dismissed with prejudice
                7     too. Without a plausible constitutional violation, plaintiffs cannot state a Monell claim. See
                8     City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (“If a person has suffered no
                9     constitutional injury at the hands of the individual police officer, the fact that the
              10      departmental regulations might have authorized the [constitutional violation] is quite beside
              11      the point.”). And plaintiffs generally cannot establish an illegal custom, policy, or practice
              12      even with a single well-pleaded constitutional violation. See Christie v. Iopa, 176 F.3d 1231,
              13      1235 (9th Cir. 1999).       Plaintiffs’ Monell claim against LVMPD is DISMISSED with
              14      prejudice.
              15               C. Plaintiffs’ Remaining State Law Claims
              16               Since plaintiffs’ two federal law claims are dismissed with prejudice, only their three
              17      state law claims remain. (See Petition for Removal, ECF No. 1 at 3 (stating that this court
              18      has federal question jurisdiction based on plaintiffs’ § 1983 claims)). The court can decline
              19      to exercise supplemental jurisdiction over these remaining state law claims. 28 U.S.C. §
              20      1367(c)(1)-(4); Herman Fam. Revocable Tr. v. Teddy Bear, 254 F.3d 802, 806 (9th Cir.
              21      2001).
              22               The decision to decline to exercise supplemental jurisdiction is based on judicial
              23      economy, convenience, fairness, and comity. Acri v. Varian Assocs, 114 F.3d 999, 1001 (9th
              24      Cir. 1997) (en banc). The Supreme Court has held that “in the usual case in which all
              25      federal-law claims are eliminated before trial, the balance of factors . . . will point toward
              26      declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon
              27      Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also French v. Greenpoint Mortg.
              28      Funding, Inc., No. C 09-5726 PJH, 2010 WL 668037, at *3 (N.D. Cal. Feb. 19, 2010)

James C. Mahan
U.S. District Judge                                                 -6-
                1     (noting that “it may be an abuse of discretion” for the court to retain a case when the “federal
                2     claims have dropped out of the lawsuit in its early stages”).
                3            Plaintiffs are suing a Nevada political subdivision and one of its officers under the
                4     Nevada state constitution. (ECF No. 1-2 ¶¶ 72–74). The parties also dispute whether
                5     LVMPD is immune from a negligent hiring, training, and supervision claim here based on
                6     Glover-Armont v. Cargile, 426 P.3d 45 (Nev. App. 2018), and NRS 484B.700 which is “in
                7     tension” with NRS 41.032(2) which confers discretionary act immunity.              Id. at 362.
                8     (Compare ECF No. 25 at 9, with ECF No. 27 at 3). Although this court could adjudicate
                9     plaintiffs’ state law claims on equal footing with the state court, the interpretation and
              10      application of Nevada’s Constitution, caselaw, and statutes are better left to the state court.
              11      And this case is in its early stages; there has been little motion practice and discovery. (See
              12      ECF No. 36 (second request to extend discovery)).               The court declines to exercise
              13      supplemental jurisdiction over plaintiffs’ three state law claims and this case is REMANDED
              14      to state court where it began.
              15      IV.    CONCLUSION
              16             Accordingly,
              17             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
              18      for partial dismissal (ECF No. 15) be, and the same hereby is, GRANTED. Plaintiffs’
              19      federal law claims are DISMISSED with prejudice.
              20             IT IS FURTHER ORDERED that this case is REMANDED to the Eighth Judicial
              21      District Court of Clark County, No. A-20-818546-C.
              22             The clerk shall close this case.
              23             DATED July 6, 2021.
              24                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -7-
